Sognier, Judge,
dissenting.
I respectfully dissent. Assuming, arguendo, that no ambiguities exist in the agreement executed by appellant and that the language clearly expressed the parties’ intention to release appellees only in their capacities as State Farm insureds and as individuals but not as insureds of GFB, I cannot agree with the majority that the document before us is enforceable on its terms and therefore I would affirm the trial court’s grant of summary judgment in favor of appellees.
The majority’s opinion upholds an agreement whereby appellees, as individuals, have been divided into three distinct capacities with separate liability assigned to each capacity, as though appellees could function as three joint tortfeasors rolled into one. The agreement recites that appellant has received full satisfaction from appellees in their capacities as “State Farm insureds” and “as individuals,” and that appellees in these two capacities are no longer parties to any suit or action brought by appellant and are not susceptible to the enforcement of any judgment obtained by appellant. The majority concludes that because appellant did not receive full satisfaction from appellees in their third capacity as GFB insureds, that the agreement is a “pro tanto” settlement allowing appellant the opportunity to pursue the instant tort suit to judgment against appellees in that third capacity.
Appellees in their capacity as GFB insureds do not exist in such a legal vacuum that a matter which affects appellees “as State Farm insureds” and “as individuals” has no repercussion on appellees “as insureds of GFB.” Appellees exist in the capacity of “insureds of GFB” only to the extent that GFB may be contractually obligated to appellees under the insurance policy. However, when appellant released appellees as individuals, the natural and unavoidable consequence of that release was to cancel GFB’s contractual obligation to shield its insureds’ personal assets from liability. Thus, insofar as appellant’s tort claim is concerned, appellees no longer exist in the third capacity “as insureds of GFB” and no party exists against whom appellant can continue the instant suit. The cases cited by the majority do not support a contrary conclusion but rather are all distinguishable by the fact that in each case, the plaintiffs were insureds who had sustained a loss for which they then sought full satisfaction from multiple insurers. Appellees have sustained no loss here and, under the terms of the agreement, never will sustain a loss so as to activate GFB’s contractual obligations.
I cannot agree with the majority that we must give effect to the *597intention of the parties to allow appellant to continue the instant suit. The fact that the parties to the agreement did not intend for their agreement to cancel GFB’s contractual obligations under the policy is irrelevant and cannot serve as an excuse to disregard the legal effect the release has on those contractual obligations. Further, I cannot agree with the majority that the issue raised by this agreement need not be addressed until judgment may be rendered in favor of appellant and suit then filed against GFB for the policy proceeds. The issue whether the release of an “individual” insured concomitantly releases the insurer’s obligation to shield from liability the personal assets of that insured is properly before this court now and in the interest of judicial economy and in fairness to the parties involved we should resolve it.
Decided March 20, 1986
Rehearing denied April 3, 1986
Edmund A. Waller, for appellant.
John 0. Bouwsma, for appellees.
Therefore, because appellant’s acknowledgement of full satisfaction from appellees as individuals obviated any obligation on GFB’s part to shield appellees’ assets from liability, appellees do not exist in any capacity which would authorize judgment to be rendered against them. Thus, I would affirm the trial court’s grant of summary judgment in favor of appellees.
I am authorized to state that Presiding Judge Deen and Presiding Judge Birdsong join in this dissent.